                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Paul Gatewood,                                                  Case No. 1:16-cv-0334

                        Petitioner,

        v.                                                      MEMORANDUM OPINION
                                                                    AND ORDER

Brigham Sloan, Warden,

                        Respondent.


                                         I.    INTRODUCTION

        Petitioner Paul Gatewood, acting pro se, seeks a writ of habeas corpus under 28 U.S.C. §

2254, related to his conviction on burglary charges following his entry of a guilty plea in the

Cuyahoga County, Ohio Court of Common Pleas. (Doc. No. 1). Magistrate Judge William H.

Baughman, Jr. reviewed the petition as well as the related briefing pursuant to Local Rule 72.2(b)(2)

and recommends I deny the petition. (Doc. No. 10). Gatewood has filed objections to Judge

Baughman’s Report and Recommendation. (Doc. No. 13). For the reasons stated below, I overrule

Gatewood’s objections and adopt Judge Baughman’s Report and Recommendation.

                                         II.    BACKGROUND

        Gatewood does not object to Judge Baughman’s description of the factual and procedural

history of Gatewood’s case, and I adopt those sections of the Report and Recommendation in full.

(Doc. No. 10 at 2-7).
                                           III.    STANDARD

        Once a magistrate judge has filed a report and recommendation, a party to the litigation may

“serve and file written objections” to the magistrate judge’s proposed findings and

recommendations, within 14 days of being served with a copy. 28 U.S.C. § 636. Written objections

“provide the district court with the opportunity to consider the specific contentions of the parties

and to correct any errors immediately . . . [and] to focus attention on those issues – factual and legal

– that are at the heart of the parties’ dispute.” Kelly v. Withrow, 25 F.3d 363, 365 (6th Cir. 1994)

(quoting United States v. Walters, 638 F.3d 947, 949-50 (6th Cir. 1981) and Thomas v. Arn, 474 U.S.

140, 147 (1985)). A district court must conduct a de novo review only of the portions of the

magistrate judge’s findings and recommendations to which a party has made a specific objection. 28

U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3).

                                          IV.      DISCUSSION

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) prohibits the

issuance of a writ of habeas corpus “with respect to any claim that was adjudicated on the merits in

State court proceedings unless the adjudication of the claim:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
          application of, clearly established Federal law, as determined by the Supreme Court
          of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
          facts in light of the evidence presented in the State court proceeding.”

28 U.S.C. § 2254(d)(1).

        Gatewood challenges the trial court’s imposition of consecutive eight-year sentences on the

two burglary counts to which he pled guilty. (Doc. No. 1 and 1-2). Gatewood claims the Ohio

courts used the wrong analysis to determine whether his sentence was disproportionate in

comparison to those received by other offenders. (Doc. No. 1-2 at 5-6). Judge Baughman



                                                    2
recommends I conclude Gatewood is not entitled to habeas relief because Gatewood’s sentence is

not unconstitutionally disproportionate in violation of the Eighth Amendment.

        Gatewood objects to Judge Baughman’s recommendation, arguing the Court of Appeals

should have considered the proportionality of his sentence based on his conduct during the

commission of the offenses rather than “in the context of an Eighth Amendment cruel and unusual

punishment analysis,” and the trial court erred in relying on the Court of Appeals’ “dictum

concerning proportionality” rather conducting its own analysis. (Doc. No. 13 at 4) (emphasis

removed).

        I agree with Judge Baughman that the state courts did not reach a decision that was contrary

to, or involved the unreasonable application of, clearly-established federal law. The Court of

Appeals cited extensively to controlling Supreme Court precedent. (See, e.g., Doc. No. 10 at 23-24).

The appellate court applied that precedent and determined that the facts contained in the record –

facts which are entitled to deference on federal habeas review – did not support an inference that

Gatewood’s sentence was grossly disproportionate in violation of the Eighth Amendment. (See

Doc. No. 10 at 24).

        Gatewood also contends his state court sentences are improper because the trial court did

not make sufficient findings in its journal entry and that the decision of the Court of Appeals in his

case is in conflict with the decision in State v. Moore, 24 N.E.3d 1197 (Ohio Ct. App. 2014). The

Moore court, while considering the defendant’s appeal of his consecutive sentences imposed at a

resentencing hearing, engaged in a lengthy analysis of proportionate sentences through the lens of

Ohio Revised Code Section 2929.14. 24 N.E.3d at 1205-07. Federal habeas relief, however, is not

available for claims “based solely on an error of state law.” Norris v. Schotten, 146 F.3d 314, 328 (6th

Cir. 1998) (emphasis in original). As a result, Gatewood’s attempts to distinguish his claims from




                                                    3
Judge Baughman’s Eighth Amendment analysis by claiming the appellate court failed to conduct the

proper review under a state statute moves him further from relief, not closer.

        Finally, the cases Gatewood cites concerning substantive review of a trial court’s sentencing

decision offer no basis for relief, as those cases arise in the context of post-conviction review of

federal trial courts under 28 U.S.C. § 2255 and not habeas review of state trial courts under § 2254.

                                          V.     CONCLUSION

        For the reasons stated above, I overrule Gatewood’s objections, (Doc. No. 13), to Judge

Baughman’s Report and Recommendation, (Doc. No. 10), adopt the Report and Recommendation

in full, and deny Gatewood’s petition for a writ of habeas corpus pursuant to § 2254. Further, I

certify there is no basis on which to issue a certificate of appealability. 28 U.S.C. § 2253; Fed. R.

App. P. 22(b).

        So Ordered.




                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                    4
